Citation Nr: 0942801	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-25 076	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 
1984.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2006 rating action that denied service 
connection for hypertension and a low back disability.

In July 2009, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

In October 2006, the Veteran claimed an effective date prior 
to January 2006 for the grant of service connection for a 
right knee disability.  This issue has not been adjudicated 
by the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

With respect to the issue of service connection for 
hypertension, a review of the service medical records 
discloses that a blood pressure reading of 120/80 was 
recorded on March 1980 enlistment examination.  The following 
blood pressure readings were recorded subsequently in 
service: 114/64 in September 1981, 140/100 and 136/86 in 
September 1983, 130/96 in October 1983, 156/84 in December 
1983, and 158/80 on August 1984 separation examination.

Post service, private employer medical records showed blood 
pressure readings of 134/80 and 130/98 in September 1985.  
The following blood pressure readings were recorded 
subsequently: 168/108 and 140/98 in January 1986; 160/90 and 
140/90 in March 1986; 144/70, 140/92, and 130/90 in June 
1986; 138/94 and 146/90 in November 1987; 146/92 in February 
1988; 120/72 in June 1988; 152/80 in September 1988; 150/92, 
140/92, 134/100, 132/94, 140/94, and 130/90 in November 1988; 
136/80, 128/80, 130/82, 132/88, 128/72, and 132/88 in 
December 1988; 140/84 and 140/92 in January 1989; 132/88 in 
March 1989; 130/90 in May 1989; and 140/80 in June 1989. 

Medical records of E. Z., M.D., show treatment of the Veteran 
for diagnosed hypertension from 1997 to 2004.  Medical 
records of A. W., M.D., show treatment of the Veteran for 
hypertension in 2005.  

The Veteran contends that his hypertension had its onset in 
service, and he gave testimony to this effect at the July 
2009 Board hearing.  In view of the blood pressure readings 
recorded in service and the post-service findings of 
hypertension, the Board finds that the RO should schedule the 
Veteran for a VA cardiovascular examination by a physician to 
obtain a medical opinion as to the relationship, if any, 
between the inservice findings and any currently-diagnosed 
cardiovascular disease including hypertension.

With respect to the issue of service connection for a low 
back disability, a review of the service medical records 
discloses that a history of torn back muscles in October 1976 
was noted on March 1980 enlistment examination.  This was 
noted to have been treated, and was not considered 
disqualifying, and the spine was normal on current 
examination.  In April 1983, the Veteran was seen with 
complaints of low back pain after lifting weights at a gym.  
The assessment was muscle strain.  In May 1983, the Veteran 
was seen with complaints of low back pain associated with 
running.  A provisional diagnosis of recurrent lumbosacral 
strain was noted, and the Veteran was instructed in a home 
exercise program.  In June 1984, the Veteran was seen with 
complaints of low back pain after moving a washing machine.  
The assessment was severe musculoskeletal back strain versus 
question of spinal involvement due to past trauma.  X-rays of 
the lumbosacral spine revealed a mild compression anteriorly 
with degenerative changes suggesting an old injury.  Some 
degenerative spurring was noted in and around the 
articulating facets of L-5/S-1.  The radiologist's conclusion 
was mild degenerative disease.  The spine was normal on 
August 1984 separation examination.

Post service, private employer medical records show that the 
Veteran complained of back pain after he pulled back muscles 
while stacking pallets on a dock in August 1986.  In February 
1987, he complained of low back pain on the job.  In June 
1987, he complained of low back pain with numbness radiating 
down the left leg since his on-the-job injury in February.  A 
computerized tomography (CT) scan of the lumbar spine 
revealed bilateral spondylolysis with a moderate 
circumferential disc bulge at the L3-4 level and mild disc 
bulging at L4-5 and L5-S1.  An examiner noted a ruptured 
disc.  In February 1988, the Veteran was seen with complaints 
of low back pain after cutting wood at home and picking up 
trash at work.  In February 1989, he stated that he hurt his 
back after falling off a couch at home.  He again complained 
of back pain in September after bending over at home.

In September 1996, the Veteran was hospitalized at Columbia 
Coliseum Medical Center with a history of severe back pain 
since a fall on his back in March.  A CT scan revealed left 
central disc herniation at L4-5, and the Veteran underwent 
L4-5 hemilaminectomy and discectomy.  The diagnosis was L4-5 
herniated disc.

A June 1997 lumbar  myelogram with follow-up CT scan by W. 
B., M.D., revealed mild circumferentially bulging annulus 
fibrosis at L3-4 and L4-5, but no focal bulging to suggest 
disc herniation was seen.  

April 2003 lumbar spine X-rays by T. J., M.D., revealed a 
laminectomy defect at  L-5 and minimal wedging of the T-11, 
T-12, and L-1 vertebral body heights.  There were marginal 
osteophytes from L-1 to L-5 and facet osteoarthropathy at L4-
5 and L5-S1.  The impression was degenerative changes of the 
lower thoracic and lower lumbar spine.

After August 2006 VA examination, a physician's assistant 
diagnosed chronic lumbosacral strain, and stated that it 
would be pure speculation to determine the difference between 
the veteran's 1983 inservice back injuries and post-service 
1996 back injury.

The Veteran contends that his current low back disability had 
its onset in service, and he gave testimony to this effect at 
the July 2009 Board hearing.  In view of the inservice and 
the post-service low back findings, the Board finds that the 
RO should schedule the Veteran for a VA orthopedic 
examination by a physician to obtain a medical opinion as to 
the relationship, if any, between the inservice low back 
findings and any currently-diagnosed low back disability.

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of any records of 
treatment and evaluation of the Veteran for hypertension and 
a low back disability at the Erie, Pennsylvania VA Medical 
Center (VAMC) from September 2006 to the present time.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).

Lastly, to ensure that all due process requirements are met, 
the RO should also give the Veteran and his representative 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  The RO's notice letter to 
the Veteran should include correspondence that sufficiently 
addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the Veteran 
should also explain that he has a full 1-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the 1-year VCAA notice period).  The RO's 
letter should also ensure that the Veteran receives notice 
that meets the requirements of the decision of the U.S. Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (of which he has not been 
previously notified).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should obtain from the Erie, 
Pennsylvania VAMC copies of any records 
of treatment and evaluation of the 
Veteran for hypertension and a low back 
disability from September 2006 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder. 

4.  After the abovementioned medical 
records have been obtained, the RO should 
schedule the Veteran for a cardiovascular 
examination by a physician to determine 
the nature and etiology of any current 
cardiovascular disease including 
hypertension.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review and 
address the service and post-service 
medical records and render an opinion for 
the record as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed cardiovascular disease 
including hypertension had its onset in 
military service.  It is imperative that 
the doctor's opinion reflects 
consideration and specific discussion of 
all pertinent medical evidence reflected 
in the record, to include the blood 
pressure readings recorded in the service 
medical records, and the post-service 
blood pressure reports.   

The physician must set forth all 
examination findings, along with the 
complete rationale for all comments 
expressed and conclusions reached, in a 
typewritten report.



5.  The RO should schedule the Veteran 
for an orthopedic examination by a 
physician to determine the nature and 
etiology of any current low back 
disability.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
including X-rays, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should review and 
address the service and post-service 
medical records and render an opinion for 
the record as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed low back disability had its 
onset in military service, or is a result 
of injury therein.  It is imperative that 
the doctor's opinion reflects 
consideration and specific discussion of 
all pertinent medical evidence and events 
reflected in the record, to include the 
veteran's service medical records, and 
the post-service medical records 
documenting intercurrent post-service 
back injuries on the job and at home.

The physician must set forth all 
examination findings, along with the 
complete rationale for all comments 
expressed and conclusions reached, in a 
typewritten report.

6.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.           
 
9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

